965 So.2d 239 (2007)
Sylvio MONTINA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D06-3599.
District Court of Appeal of Florida, Fifth District.
September 11, 2007.
James S. Purdy, Public Defender, and Michael Olshefski, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant *240 Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Brewer v. State, 413 So.2d 1217 (Fla. 5th DCA 1982), review denied, 426 So.2d 25 (Fla.1983).
ORFINGER, MONACO and TORPY, JJ., concur.